Case 1:21-cr-00088-DLF Document 14-1 Filed 03/22/21 Page 1 of 17




                  ATTACHMENT
                  Letters of Support
Case 1:21-cr-00088-DLF Document 14-1 Filed 03/22/21 Page 2 of 17




                               1
Case 1:21-cr-00088-DLF Document 14-1 Filed 03/22/21 Page 3 of 17




                               2
Case 1:21-cr-00088-DLF Document 14-1 Filed 03/22/21 Page 4 of 17




                               3
Case 1:21-cr-00088-DLF Document 14-1 Filed 03/22/21 Page 5 of 17




                               4
Case 1:21-cr-00088-DLF Document 14-1 Filed 03/22/21 Page 6 of 17




                               5
Case 1:21-cr-00088-DLF Document 14-1 Filed 03/22/21 Page 7 of 17




                               6
Case 1:21-cr-00088-DLF Document 14-1 Filed 03/22/21 Page 8 of 17




                               7
Case 1:21-cr-00088-DLF Document 14-1 Filed 03/22/21 Page 9 of 17




                               8
Case 1:21-cr-00088-DLF Document 14-1 Filed 03/22/21 Page 10 of 17




                               9
Case 1:21-cr-00088-DLF Document 14-1 Filed 03/22/21 Page 11 of 17




                               10
Case 1:21-cr-00088-DLF Document 14-1 Filed 03/22/21 Page 12 of 17




                               11
Case 1:21-cr-00088-DLF Document 14-1 Filed 03/22/21 Page 13 of 17




                               12
Case 1:21-cr-00088-DLF Document 14-1 Filed 03/22/21 Page 14 of 17




                               13
Case 1:21-cr-00088-DLF Document 14-1 Filed 03/22/21 Page 15 of 17




                               14
Case 1:21-cr-00088-DLF Document 14-1 Filed 03/22/21 Page 16 of 17




                               15
Case 1:21-cr-00088-DLF Document 14-1 Filed 03/22/21 Page 17 of 17




                               16
